Citation Nr: 0720511	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-39 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension on a 
direct basis.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to March 
1997.  The veteran reports that she had subsequent active 
duty for training in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland. 

The issue of entitlement to service connection for 
hypertension on a direct basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied the 
veteran's claim for service connection for hypertension on a 
direct basis.

2.  Evidence received since the January 2002 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for hypertension on a direct basis.

3.  The veteran's hypertension was not caused or aggravated 
by service-connected disability.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  The veteran's hypertension is not proximately due to, or 
the result of, service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In September 2004, prior to the November 2004 rating action 
on appeal, the RO provided the veteran the required notice. 
 The letter specifically informed her of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what she should do if she had questions or needed assistance.  
The veteran was requested to submit additional evidence to 
support her claims and provided authorization and consent 
forms so that any private medical evidence could be obtained.  
Hence she was on notice to provide any pertinent evidence in 
her possession to VA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was sent an additional notice letter 
in April 2005.

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, this decision has not granted 
service connection for any disability.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying her of the evidence pertinent to these 
elements.
  
The Board notes that the veteran's service medical records 
and VA treatment records have been obtained.  Furthermore, a 
VA medical examination and opinion has been obtained 
concerning the secondary service connection claim.  
Additionally, the veteran and a friend provided testimony 
before the undersigned Veterans Law Judge in April 2006.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and she has 
done so.  Neither the veteran nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

Since the previously final claim of entitlement to service 
connection for service connection for hypertension on a 
direct basis has been reopened, the Board need not make a 
determination as to whether the notice requirements of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), have been met.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

The veteran's claim for service connection for hypertension 
on a direct basis was denied by the RO by a January 2002 
unappealed rating decision.  In August 2004, the veteran 
submitted a request to reopen her claim for service 
connection for hypertension on a direct basis.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record prior to the January 2002 final rating 
decision contained no medical evidence relating the veteran's 
current hypertension to her military service.  As pointed out 
by the veteran's representative at the April 2006 hearing, 
the newly submitted evidence includes an September 2004 VA 
examination report which states that the veteran's 
hypertension may be related to her military service in 1997.  
The Board notes that this newly submitted evidence is 
material to the veteran's claim.  Since new and material 
evidence has been received, the veteran's claim for 
entitlement to service connection for hypertension on a 
direct basis is reopened.  

II.  Entitlement to service connection for hypertension as 
secondary to service-connected disability.

The veteran also contends that her hypertension was caused by 
a brain tumor she developed in service.  She has service 
connection in effect for residuals of removal of meningioma 
and for residuals of craniotomy with loss of portion of the 
skull.

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

At the April 2006 hearing, the veteran reported that she did 
not know of any doctor relating her hypertension to her brain 
tumor.  In this case there is no medical evidence indicating 
any relationship between the veteran's current hypertension 
and her service-connected disabilities.  In September 2004 
the veteran was examined by a VA physician and he expressed 
the opinion that the veteran's hypertension is unrelated to 
the benign tumor that was removed from the veteran's skull.  

While the veteran believes that her hypertension is related 
to service-connected residuals of her brain tumor, as a 
layperson she is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Since there is no medical evidence supporting the veteran's 
claim, and since there is medical evidence indicating that 
her hypertension is unrelated to service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that service 
connection for hypertension as secondary to service-connected 
disability is not warranted. 


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for hypertension on a 
direct basis is reopened.

Entitlement to service connection for hypertension as 
secondary to service-connected disability is denied.


REMAND

As noted above, the September 2004 VA examiner indicated that 
the veteran's hypertension may be related to her military 
service.  However, this examiner had not been asked to 
determine whether the veteran currently has hypertension due 
to her active military service, and he did not examine the 
veteran's service medical records.  The Board also notes that 
just prior to the veteran's discharge from active duty in 
March 1997 the veteran reported on a February 1997 Report of 
Medical History that she had occasional hypertension.  The 
Board further notes that the veteran's service medical 
records contain numerous diastolic readings of 90.  
Accordingly, a VA examination of the veteran with a medical 
opinion concerning the origins of any hypertension found is 
indicated.  See 38 C.F.R. § 3.159(c)(1)(4).

In the present appeal, the veteran has not been provided with 
notice of the type of evidence necessary to establish 
disability ratings and effective dates if service connection 
is granted.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that disability ratings and effective dates will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both disability ratings and an effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 2, 2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal should service connection be 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 2, 2007).  

2.  Contact the service department and 
determine the dates and type of Reserve 
Duty the veteran performed in June 1999.  
In other words, take appropriate steps to 
verify all of the veteran's periods of 
active military service and active duty 
for training.

3.  Schedule the veteran for a VA 
hypertension examination to determine the 
nature and etiology of any hypertension 
present.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner should 
be provided the veteran's claims folder 
for review in conjunction with the 
examination.  The examiner should also be 
provided with all of the veteran's 
verified periods of active military 
service and active duty training.  The 
examiner should review the veteran's 
medical records, in particular the 
service medical records, including the 
February 1997 Report of Medical History 
that notes the veteran's complaint of 
occasional hypertension.  The examiner 
should opine as to whether it is at least 
as likely as not that any diagnosed 
hypertension is related to the veteran's 
active military service or any verified 
period of active duty training.  A 
complete written rationale for all 
opinions made must be provided.  

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case, and afford the veteran and her 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


